Acknowledgement
This Notice of Allowance is in response to amendments filed 6/21/2022.
Reasons for Allowance
Claims 1, 3-17, 19, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Conner et al. (US 2015/0294573 A1), Srivastav et al. (US 2012/0310450 A1), Gaertner et al. (US 9,424,756 B2), and Briffe et al. (US 5,978,715), taken alone or in combination, does not teach the claimed graphical user interface (GUI) system for facilitating aircraft approach and landing, the system comprising: 
a display screen; 
an airfield database; and 
a processing unit in signal communication with the airfield database and the display screen and configured to: 
receive location inputs from a user for ends of at least one runway of an airfield not already in the airfield database; 
automatically generate runway information based on the location inputs and store the runway information in the airfield database; 
subsequently display an overhead graphical view on the display screen, the overhead graphical view including the airfield with at least one selectable runway indicator associated therewith; 
after receipt of a runway selection, display a plurality of selectable visual flight rules (VFR) approach pattern indicators to the user on the overhead graphical view; and 2In Re Patent Application of: ALBERT F. TELLECHEA Serial No.: 17/079.956 Filing Date: OCTOBER 26, 2020 
after receipt of an VFR approach pattern selection, display on the overhead graphical view a selected VFR approach pattern, the selected VFR approach pattern being automatically determined based on the runway information.
Specifically, Conner et al. discloses a similar graphical user interface (GUI) system for facilitating aircraft approach and landing (see ¶0024), the system comprising a display screen (see ¶0024), an airfield database (see ¶0023), and a processing unit in signal communication with the airfield database and the display screen (see ¶0026, Figure 1) and configured to receive location inputs from a user for ends of at least one runway of an airfield not already in the airfield database (see ¶0027, ¶0034-0037) and automatically generate runway information based on the location inputs and store the runway information in the airfield database (see ¶0037-0038). However, Conner et al. does not disclose that the processing unit is further configured to subsequently display an overhead graphical view on the display screen, the overhead graphical view including the airfield with at least one selectable runway indicator associated therewith, after receipt of a runway selection, display a plurality of selectable visual flight rules (VFR) approach pattern indicators to the user on the overhead graphical view, and 2In Re Patent Application of:after receipt of an VFR approach pattern selection, display on the overhead graphical view a selected VFR approach pattern, the selected VFR approach pattern being automatically determined based on the runway information, as claimed.
Srivastav et al. discloses a similar graphical user interface (GUI) system for facilitating aircraft approach and landing (see ¶0015, Figure 1), the system comprising a display screen (see ¶0017), an airfield database (see ¶0020), and a processing unit in signal communication with the airfield database and the display screen (see ¶0018, Figure 1) and configured to subsequently display a graphical view (i.e. display in Figure 3) on the display screen, the graphical view including the airfield with at least one selectable runway indicator associated therewith (see ¶0032), after receipt of a runway selection, display a plurality of selectable approach pattern indicators to the user on the graphical view (see ¶0032), and 2In Re Patent Application of:after receipt of an approach pattern selection, display on the graphical view a selected approach pattern, the selected approach pattern being automatically determined based on the runway information (see ¶0033). However, Srivastav et al. does not disclose that the processing unit is further configured to receive location inputs from a user for ends of at least one runway of an airfield not already in the airfield database, and automatically generate runway information based on the location inputs and store the runway information in the airfield database, as claimed. Srivastav et al. further does not disclose the graphical view as an overhead graphical view, as claimed, nor does Srivastav et al. disclose the approach pattern indicators as visual flight rules (VFR) approach pattern indicators, as claimed. While Srivastav et al. discloses a VISUAL radio button as a possible selection in Figure 3, Srivastav et al. does not disclose a plurality of selectable visual flight rules (VFR) approach pattern indicators in response to the selection of the VISUAL radio button.
Upon further search and consideration, Gaertner et al. and Briffe et al. have also been identified as relevant prior art. Specifically, Gaertner et al. discloses a similar graphical user interface (GUI) system for facilitating aircraft approach and landing (see Figure 1, depicting electronic device 100 including display 120, defined as a touch screen display in col. 9, lines 36-55), the system comprising a display screen (i.e. display 120), an airfield database (aeronautical chart data 148), and a processing unit (i.e. processor 110) in signal communication with the airfield database and the display screen (see col. 4, lines 1-10) and configured to display an overhead graphical view on the display screen (see Figure 2), display a plurality of selectable visual flight rules (VFR) approach pattern indicators to the user on the overhead graphical view (see Figure 3, depicting a highlighted second path of approach 264 among a plurality paths of approach, where selection of the highlighted path is made by a user, as described in col. 9, lines 36-55), and 2In Re Patent Application of:after receipt of an VFR approach pattern selection, display on the overhead graphical view a selected VFR approach pattern (see col. 9, lines 36-55, regarding the selection modifies the display of the representations of the paths), the selected VFR approach pattern being automatically determined based on the runway information (see col. 6, lines 3-19, regarding the suggested path of approach is determined based on VFR data). However, Gaertner et al. does not disclose that the processing unit is further configured to receive location inputs from a user for ends of at least one runway of an airfield not already in the airfield database, and automatically generate runway information based on the location inputs and store the runway information in the airfield database, as claimed. Additionally, Gaertner et al. does not disclose that the overhead graphical view includes the airfield with at least one selectable runway indicator associated therewith, such that after receipt of a runway selection, display a plurality of selectable visual flight rules (VFR) approach pattern indicators to the user on the overhead graphical view, as claimed.Filing Date: OCTOBER 26, 2020
Briffe et al. discloses VFR as a selectable approach with selectable transitions, STAR transitions, and runways, as depicted in 602 of Figure 23. However, the selection of VFR does not generate a plurality of selectable VFR approach pattern indicators (see col. 18, lines 32-51). The approach pattern indicators depicted in Figure 23 do not use VFR and are specific to instrument flight rules (IFR). The limitation of “VFR approach pattern” is specific to the art, and approach patterns that use IFR cannot be reasonably applied. Additional relevant prior art that similarly does not teach the claimed invention is cited in the attached PTO-892 form.
No reasonable combination of prior can be made to teach the claimed invention. The claimed invention would not have been obvious to one of ordinary skill in the art before the effective filing date.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 9 am-5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661